

SECOND AMENDMENT TO OFFICE LEASE BETWEEN
NORTHEDGE DEVELOPERS LLC AND TABLEAU SOFTWARE, INC.


THIS SECOND AMENDMENT TO OFFICE LEASE (“Amendment”) is entered into as of June
1, 2017, by and between NORTHEDGE DEVELOPERS LLC, as Landlord, and TABLEAU
SOFTWARE, INC., as Tenant.
W I T N E S S E T H:
WHEREAS, the parties entered into an Office Lease dated July 2, 2015, covering
certain premises and activities between the parties at the Northedge Building
located at 1601 N. 34th Street, Seattle, Washington, as amended by that First
Amendment to Office Lease Between Northedge Developers LLC and Tableau Software,
Inc. dated January 18, 2017 (as amended, the “Lease”);
WHEREAS, the parties now wish to amend the Lease to confirm the rentable square
footage of the Building and the Premises; and
WHEREAS, the Lease contains certain defined and capitalized terms, such terms as
used below retain their meaning in this Amendment.
NOW THEREFORE, in consideration of their mutual promises, the parties hereby
agree as follows:
1.
Section 1 of the Lease, Basic Provisions, Premises, is hereby deleted and
replaced with the following:



203,350 rentable square feet on floors 1 to 4, as generally outlined on Exhibit
A, consisting of all of the office space in the Building (the “Premises”), plus
1,788 square feet of terrace space (the “Terrace Space”). For purposes of Base
Rent and Tenant’s Share, the Terrace Space shall be counted as rentable area, so
that for all purposes under this Lease, Tenant’s office rentable area shall be
205,138 square feet.


Tenant shall also lease 1,426 square feet of “Storage Space” as available in
below grade areas, for use for the storage of dry goods and not for occupancy or
use as office space.


2.
Section 1 of the Lease, Basic Provisions, Tenant’s Share, is hereby deleted and
replaced with the following:





1175081.7

--------------------------------------------------------------------------------




Tenant’s Share:
Tenant’s Building Share is 98%. Tenant’s Office Share is 100%. For purposes of
this Lease, the total Building rentable square feet are 209,349.

3.
Section 1, Basic Provisions, Security Deposit, is hereby deleted and replaced
with the following:

Security Deposit:
A cash deposit in the amount of $804,090.93 has been paid by Tenant. See Section
5.



4.
Landlord and Tenant agree that the Prepaid Rent under Section 4.1 of the Lease
is $616,268.74, which amount has been received by Landlord.



5.
The antepenultimate and penultimate sentences of the first paragraph of Section
4.4 of the Lease are hereby replaced with the following: “The number set forth
in the Basic Provisions shall be Tenant’s Share for all purposes under the
Lease.”



The last sentence of the first paragraph of Section 4.4 of the Lease is hereby
deleted.


6.
Landlord and Tenant agree that this Amendment reflects the final measurement of
the Premises and Building and that Section 9 of Exhibit C is hereby deleted.
Landlord and Tenant confirm that the Allowance is based upon the square feet for
the Premises and Terrace Space in paragraph 1 above.



7.
As a result of the revisions to the Lease as provided in paragraphs 3 and 4
above, Landlord agrees to refund to Tenant the following amounts within ten (10)
business days of the execution of this Amendment: (a) $10,399.11 of the amount
previously paid towards its Security Deposit, (b) $13,341.51 of the amount
previously paid towards its Prepaid Rent and (c) $222.00 of the amount paid as
Storage Rent.



8.
This Amendment sets forth the entire agreement between the parties with respect
to the matters set forth herein. There have been no additional oral or written
representations or agreements.



9.
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.



10.
Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.





1175081.7

--------------------------------------------------------------------------------




11.
This Amendment may be signed in counterparts and all of such counterparts when
properly executed by the appropriate parties thereto together shall serve as a
fully executed document, binding upon the parties.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and the year set forth above.
LANDLORD


NORTHEDGE DEVELOPERS LLC
A Delaware limited liability company


By:     Touchstone - URG Northedge LLC
A Washington limited liability company,
Its Administrative Member
By:
 
/s/ A-P Hurd
Name:
 
A-P Hurd
Its:
 
Authorized Representative





TENANT


TABLEAU SOFTWARE, INC.
A Delaware corporation
By:
 
/s/ Keenan M. Conder
Name:
 
 Keenan M. Conder
Its:
 
EVP, General Counsel







1175081.7

--------------------------------------------------------------------------------




LANDLORD ACKNOWLEDGMENT:
STATE OF WASHINGTON    )
) ss.
COUNTY OF KING    )
I certify that I know or have satisfactory evidence that A-P Hurd is the person
who appeared before me, and said person acknowledged that he/she signed this
instrument, on oath stated that he/she was authorized to execute the instrument
and acknowledged it as the Authorized Representative of NORTHEDGE DEVELOPERS LLC
to be the free and voluntary act of such party for the uses and purposes
mentioned in the instrument.
Dated: June 2, 2017
















/s/ Angela S. Crouch
Notary Public
Print Name   Angela S. Crouch                    
My commission expires September 9, 2018



TENANT ACKNOWLEDGEMENT:


STATE OF WASHINGTON    )
) ss.
COUNTY OF KING    )
I certify that I know or have satisfactory evidence that Keenan Conder is the
person who appeared before me, and said person acknowledged that he/she signed
this instrument, on oath stated that he/she was authorized to execute the
instrument and acknowledged it as the EVP, General Counsel of TABLEAU SOFTWARE,
INC. to be the free and voluntary act of such party for the uses and purposes
mentioned in the instrument.
Dated: June 1, 2017






















 /s/ Jill E. Goffe
Notary Public
Print Name   Jill E. Goffe                         
My commission expires August 23, 2020 









1175081.7